Exhibit (10) (xvi)
COOPER TIRE & RUBBER COMPANY
1998 NON-EMPLOYEE DIRECTORS COMPENSATION DEFERRAL PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2005)
Amended for Section 409A Changes effective as of May 7, 2008
     1. Purpose. The purpose of the Plan is to provide qualified individuals who
are not employees of the Company who serve as members of the Board with equity
compensation in addition to their Director’s Fees and with an opportunity to
defer payment of a portion of their Director’s Fees in accordance with the terms
and conditions set forth herein.
     2. Definitions. For the purposes of the Plan, the following capitalized
words shall have the meanings set forth below:
     “Annual Fees” means the cash portion of (i) any annual fee payable to a
Non- Employee Director for service on the Board; (ii) any other fee determined
on an annual basis and payable for service on, or for acting as chairperson of,
any committee of the Board, and (iii) any similar annual fee or fees payable in
respect of service on the board of directors of any Subsidiary or any committee
of any such board of directors.
     “Annual Meeting” means an annual meeting of the Company’s stockholders.
     “Annual Units” means Phantom Stock Units to be awarded to Non-Employee
Directors as additional compensation for service on the Board pursuant to
Section 5(b).
     “Beneficiary” or “Beneficiaries” means an individual or entity designated
by a Non-Employee Director on a Beneficiary Designation Form to receive Deferred
Benefits in the event of the Non-Employee Director’s death; provided, however,
that, if no such individual or entity is designated or if no such designated
individual is alive at the time of the Non-Employee Director’s death,
Beneficiary shall mean the Non-Employee Director’s estate.
     “Beneficiary Designation Form” means a document, in a form approved by the
Committee to be used by Non-Employee Directors to name their respective
Beneficiaries. No Beneficiary Designation Form shall be effective unless it is
signed by the Non-Employee Director and received by the Committee prior to the
date of death of the Non-Employee Director.
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
applicable rules and regulations promulgated thereunder.
     “Committee” means the committee of the Board that has been appointed to
administer the Plan or, if no committee has been appointed, the Board.
     “Common Stock” means the common stock, par value $1.00 per share, of the
Company.
     “Companies” means the Company and each Subsidiary.
     “Company” means Cooper Tire & Rubber Company, a Delaware corporation, or
any successor to substantially all of its business.
     “Deferral Election Form” means a document, in a form approved by the
Committee, pursuant to which a Non-Employee Director makes a deferral election
under the Plan.
     “Deferral Period” means each period commencing on the date of an Annual
Meeting and ending on the date immediately preceding the next Annual Meeting.
The first Deferral Period under the Plan shall commence on the first day of the
first fiscal quarter of the Company to begin after May 5, 1998. If an individual
becomes eligible to participate in the Plan after the commencement of a Deferral
Period, the Deferral Period for the individual shall be the remainder of such
Deferral Period.
     “Deferred Benefit” means the sum of (i) any amount that will be paid on a
deferred basis under the Plan to a Non-Employee Director who has made a deferral
election pursuant to Section 5 plus (ii) the amount payable with respect to the
Annual Units.

- 1 -



--------------------------------------------------------------------------------



 



     “Deferred Compensation Account” means the bookkeeping record established
for each Non-Employee Director. A Deferred Compensation Account is established
only for purposes of measuring a Deferred Benefit and not to segregate assets or
to identify assets that may be used to pay a Deferred Benefit.
     “Director’s Fees” means the aggregate of a Non-Employee Director’s Annual
Fees and Per Diem Fees. “Effective Date” means May 5, 1998, which was the
original Effective Date of the Plan.
     “Election Date” means the December 31st immediately preceding the
commencement of a Deferral Period. If an individual first becomes eligible to
participate in the Plan on an Annual Meeting date or after the start of a
Deferral Period, the Election Date shall be the thirtieth day following such
Annual Meeting date or initial participation date, as the case may be.
     “Fair Market Value” means the average of the highest and the lowest quoted
selling price of a share of Common Stock as reported on the composite tape for
securities listed on the New York Stock Exchange, or such other national
securities exchange as may be designated by the Committee, or, in the event that
the Common Stock is not listed for trading on a national securities exchange but
is quoted on an automated system, on such automated system, in any such case on
the valuation date (or, if there were no sales on the valuation date, the
average of the highest and the lowest quoted selling prices as reported on said
composite tape or automated system for the most recent day during which a sale
occurred).
     “Non-Employee Director” means a member of the Board who is not, and has not
been, an employee of the Company or any of its Subsidiaries.
     “Per Diem Fees” means a fee paid for attendance at or participation in
(i) each meeting of the Board, (ii) each meeting of a committee of the Board
when such meeting is held on a day other than a day for which a fee is paid for
a meeting of the Board, (iii) each day of services to the Company requested by
the chairman of the Board, and (iv) services similar to those specified in (i),
(ii), or (iii) above, provided to any Subsidiary.
     “Phantom Stock Unit” means a bookkeeping unit representing one share of
Common Stock credited to a Deferred Compensation Account in accordance with
Section 5(d).
     “Plan” means the Cooper Tire & Rubber Company 1998 Non-Employee Director
Compensation Deferral Plan as herein set forth or as duly as amended.
     “Investment Funds” means the investment funds available from time to time
under the Company’s Spectrum Investment Savings Plan, or such other funds as the
Committee may designate from time to time.
     “Subsidiary” means a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body.
     “Termination of Service” or “termination of service” means a separation
from service as defined under Section 409A of the Code.
     3. Administration.
          (a) The Plan shall be administered by the Committee.
          (b) The Committee shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
make factual determinations in connection with the administration or
interpretation of the Plan, and to make any other determinations that it
believes are necessary or advisable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Deferral Election Form to the extent the
Committee deems desirable to carry the Plan into effect. Any decision of the
Committee in the administration of the Plan, as described herein, shall be final
and conclusive. The Committee may act only by a majority of its members, except
that the members thereof may authorize any one or more of the Committee members
to execute and deliver documents on behalf of the Committee.
          (c) The Committee shall be entitled to rely in good faith upon any
report or other information furnished to it by any officer or employee of the
Companies or from the financial, accounting, legal or other advisers of the
Companies. Each member of the Committee, each individual designated by the
Committee to administer the Plan and each other person acting at the direction
of or on behalf of the Committee shall not be liable for any determination or
anything done or omitted to be done by him or by any other member of the
Committee or any other such individual in connection with the Plan, except for
his own willful misconduct or as expressly provided by statute, and to the
extent permitted by law and the bylaws of the Company, shall be fully
indemnified and

- 2 -



--------------------------------------------------------------------------------



 



protected by the Company with respect to such determination, act or omission.
     4. Shares Available. The Company is authorized to issue up to 200,000
shares of Common Stock under the Plan (the “Plan Limit”). Such shares of Common
Stock may be newly issued shares of Common Stock or reacquired shares of Common
Stock held in the treasury of the Company. The amount of any Annual Units paid
in cash shall not be treated as issued under the Plan.
     5. Deferral of Director’s Fees and Crediting of Annual Units.
          (a) Deferral Elections.
               (i) General Provisions. Non-Employee Directors may elect to defer
all or a specified percentage of their Director’s Fees with respect to a
Deferral Period in the manner provided in this Section 5. A Non-Employee
Director’s Deferred Benefit is at all times nonforfeitable.
               (ii) Deferral Election Forms. Before the Election Date applicable
to a Deferral Period, each Non-Employee Director will be provided with a
Deferral Election Form and a Beneficiary Designation Form. In order for a
Non-Employee Director to participate in the deferral portion of the Plan for a
given Deferral Period, a Deferral Election Form, completed and signed by him,
must be delivered to the Company on or prior to the applicable Election Date. A
Deferral Election Form submitted by a Non-Employee Director for a Deferral
Period shall be deemed to be a continuing deferral election for all subsequent
Deferral Periods, unless the Non-Employee Director completes and files a
subsequent Deferral Election Form with the Company prior to the Election Date
applicable to that Deferral Period. A Non-Employee Director electing to
participate in the Plan for a given Deferral Period shall indicate on his
Deferral Election Form:
               (A) the percentage of the Director’s Fees earned during the
Deferral Period to be deferred which shall be in multiples of 10%;
               (B) if the Deferral Election Form is the first such form filed by
the Non-Employee Director, the Non-Employee Director’s election, in accordance
with Sections 5(f) and 5(g), as to the timing, form and manner of payment of the
Deferred Benefits; and
               (C) the Non-Employee Director’s investment election, with respect
to the deemed investment of the deferred Director’s Fees and Annual Units, in
accordance with Section 5(d).
A Non-Employee Director’s election as to the timing, form and manner of payment
of Deferred Benefits in the initial Deferral Election Form shall govern the
timing, form and manner of payment of all subsequent deferrals under the Plan
and may not be changed or revoked without the prior written consent of the
Committee, provided, however, that a Non-Employee Director, with the prior
written consent of the Committee, may change the time of the commencement of
payment(s) or the form of payment with regard to Deferred Benefits for a
subsequent Deferral Period by completing and filing a subsequent Deferral
Election Form with the Company prior to the Election Date applicable to that
Deferral Period. Notwithstanding the foregoing, the Deferral Election Form that
is filed by an individual who first becomes eligible to participate in the Plan
on an Annual Meeting date or after the start of a Deferral Period by the
applicable Election Date shall be effective only with respect to Director’s Fees
earned and Annual Units awarded following the filing of such Deferral Election
Form.
               (iii) Effect of No Deferral Election. A Non-Employee Director who
does not have a completed and signed Deferral Election Form on file with the
Company on or prior to the applicable Election Date for a Deferral Period may
not defer his Director’s Fees for such Deferral Period.
               (iv) Subsequent Payment Elections. With the prior written consent
of the Committee as described in Section 5(a)(ii) of the Plan, a Non-Employee
Director may make a subsequent election to change the time of the commencement
of payment(s) of the portion of the Non-Employee Director’s Deferred Benefit
representing deferred Director’s Fees, the form of payment of the Non-Employee
Director’s Deferred Benefit, or both, with respect to the amount of such
Deferred Benefits that were previously deferred if all of the following
requirements are met:
               (A) Such subsequent payment election may not take effect until at
least twelve months after the date on which the subsequent payment election is
made;
               (B) In the case of a subsequent payment election related to a
payment not described in Section 5(i) of the Plan, the first payment under such
subsequent payment election shall in all cases be deferred for a period of not
less than five years from the date such payment would otherwise have been made
(or, in the case of installment payments, which shall be treated as a single
payment for purposes of this Section 5(a)(iv), five years from the date the
first installment payment was scheduled to be paid); and

- 3 -



--------------------------------------------------------------------------------



 



               (C) Any subsequent payment election related to a distribution
that is to be made at a specified date or pursuant to a fixed schedule pursuant
to Section 5 of the Plan must be made not less than twelve months prior to the
date the payment was scheduled to be made under the prior payment election (or,
in the case of installment payments, which shall be treated as a single payment
for purposes of this Section 5(a)(iv), twelve months prior to the date the first
installment payment was scheduled to be paid).
          (b) Award of Annual Units. Annual Units shall be awarded to each
Non-Employee Director in December of each year (or at such other time as may be
determined by the Committee) as follows:
               (i) for the calendar year ended December 31, 2004, the number of
Annual Units to be so awarded to each Non-Employee Director shall be 500 per
year; and
               (ii) for the calendar year beginning January 1, 2005 and for all
calendar years thereafter, the number of Annual Units to be so awarded to each
Non-Employee Director will be the number of Annual Units having a Fair Market
Value on the day of the Annual Meeting equal to $30,000, unless and until a
greater or lesser number is specified by the Committee.
          (c) Establishment of Deferred Compensation Accounts. A Non-Employee
Director’s deferrals and the Annual Units will be credited to a Deferred
Compensation Account set up for that Non-Employee Director by the Company in
accordance with the provisions of this Section 5. A Participant’s Deferred
Compensation Account shall be further divided into the following sub-accounts:
(i) a sub-account which shall be the record of the Non-Employee Director’s
deferrals and the Annual Units that were earned and vested prior to January 1,
2005 (the “Grandfathered Deferred Benefits”) and which are governed by the law
applicable to nonqualified deferred compensation prior to the addition of
Section 409A of the Code and shall be subject to the terms and conditions
specified in the Plan as in effect prior to January 1, 2005 and (ii) a
sub-account which shall be the record of the Non-Employee Director’s deferrals
and the Annual Units that were earned and vested on or after January 1, 2005
(the “Non-Grandfathered Deferred Benefits”) and which are subject to the
requirements of Section 409A of the Code.
          (d) Crediting of Deferred Director’s Fees and Annual Units to Deferred
Compensation Accounts.
               (i) Deferred Director’s Fees. The portion of the Director’s Fees
that a Non-Employee Director elects to defer shall be credited to the Deferred
Compensation Account as of the last business day of the fiscal quarter in which
such portion of the Director’s Fees would otherwise have been payable to the
Non-Employee Director. Amounts of Director’s Fees credited to the Deferred
Compensation Account of a Non-Employee Director shall be deemed invested in
accordance with such Non-Employee Director’s investment election among the
Phantom Stock Units and the Investment Funds. Any amounts credited to a
Non-Employee Director’s Deferred Compensation Account with respect to which such
Non-Employee Director does not provide an investment election shall be deemed
invested in Phantom Stock Units. A Non-Employee Director may change his
investment election either prospectively or with respect to amounts previously
credited to his Deferred Compensation Account in accordance with procedures
specified by the Committee; provided, however, a Non-Employee Director may not
make an election to transfer or reallocate amounts deemed invested in any
Investment Fund into Phantom Stock Units. The number of Phantom Stock Units to
be so credited to the Deferred Compensation Account shall be determined by
dividing (1) the amount of the Director’s Fees over such quarter by (2) the Fair
Market share of Common Stock as of the date of crediting. Any partial Phantom
Stock Unit that results from the application of the previous sentence shall be
rounded to the nearest whole Phantom Stock Unit.
               (ii) Annual Units. The Annual Units awarded to a Non-Employee
Director shall be credited to the Deferred Compensation Account as of the date
of grant. After the initial crediting of the Annual Units to a Non-Employee
Director’s Deferred Compensation Account, a Non-Employee Director may elect to
reallocate any or all of such amounts from Phantom Stock Units to a deemed
investment among the Phantom Stock Units and the Investment Funds. A
Non-Employee Director may not make an election to transfer or reallocate amounts
deemed invested in any Investment Fund into Phantom Stock Units.
               (iii) Dividend Equivalents and Other Gains and Losses. In the
event that the Company pays any cash or other dividend or makes any other
distribution in respect of the Common Stock, with respect to any Phantom Stock
Units deemed credited to the Deferred Compensation Account of a Non-Employee
Director, such Deferred Compensation Account will be credited with additional
Phantom Stock Units determined by dividing (A) the amount of cash, or the value
(as determined by the Committee) of any securities or other property, paid or
distributed in respect of a corresponding number of shares of Common Stock by
(B) the Fair Market Value of a share of Common Stock as of the date of such
payment or distribution. Any partial Phantom Stock Unit that results from the
application of the previous sentence shall be rounded up to a whole Phantom
Stock Unit. Such credit shall be made effective as of the date of the dividend
or other distribution in respect of the Common Stock. A Non-Employee Director’s
Deferred Compensation Account will be credited with other gains, losses,
interest and other earnings based on investment elections made by such
Non-Employee Director, in accordance with investment deferral crediting options
and procedures established by the Committee, which shall include procedures for
prospective investment elections with respect to Director’s Fees that are to be
deferred under the

- 4 -



--------------------------------------------------------------------------------



 



Plan and for the reallocation of Director’s Fees (and gains, losses, interest
and other earnings thereon) credited to a Non-Employee Director’s Deferred
Compensation Account. The Committee specifically retains the right in its sole
discretion to change the investment deferral crediting options and procedures
from time to time.
               (iv) Deemed Investment. By electing to defer any amount pursuant
to the Plan, each Non-Employee Director shall thereby acknowledge and agree that
the Company is not and shall not be required to make any investment in
connection with the Plan, nor is it required to follow the Non-Employee
Director’s investment directions in any actual investment it may make or acquire
in connection with the Plan.
               (v) No Rights as Stockholder. The crediting of Phantom Stock
Units to a Non-Employee Director’s Deferred Compensation Account shall not
confer on the Non-Employee Director any rights as a stockholder of the Company.
               (vi) Effective Date of Investment Election. Except as otherwise
specified by the Committee or by the Non-Employee Director in his Deferral
Election Form, the Non-Employee Director’s investment election shall be
effective as soon as practicable after receipt by the Committee. Without
limiting the generality of the foregoing, any Non-Employee Director may provide,
with respect to elections to transfer amounts invested in Phantom Stock into any
Investment Fund, for future effectiveness of such investment election on a
specified date or dates for the purpose of creating a Rule 10b5-l trading plan
under the Securities Exchange Act of 1934, subject to compliance with the
Company’s insider trading policy and any further procedures the Committee may
adopt from time to time.
          (e) Written Statements of Account. The Company will furnish each
Non-Employee Director with a statement setting forth the value of such
Non-Employee Director’s Deferred Compensation Account as of the end of each
Deferral Period and all credits to and payments from the Deferred Compensation
Account during the Deferral Period. Such statement shall separately detail the
portion of the Deferred Benefit representing deferred Director’s Fees and the
portion of the Deferred Benefit representing Annual Units and will further
separately detail amounts deemed invested in Phantom Stock Units and amounts
deemed invested in any Investment Fund, as provided in Section 5(d) of this
Plan. Such statement shall also separately detail the portion of the Deferred
Benefit representing Grandfathered Deferred Benefits (if any) and the portion of
the Deferred Benefit representing Non-Grandfathered Deferred Benefits. Such
statement will be furnished no later than sixty days after the end of the
Deferral Period.
          (f) Manner and Form of Payment of Deferred Benefit.
               (i) Payment of any portion of the Deferred Benefit representing
deferred Director’s Fees shall be in cash or in shares of Common Stock at the
Non-Employee Director’s election; provided, however, that shares of Common Stock
shall only be distibutable with respect to that portion of a Non-Employee
Director’s Deferred Compensation Account that is deemed invested in Phantom
Stock Units at the time of the distribution. If the Non-Employee Director fails
to make a timely election prior to distribution, the deferred Director’s Fees
will be paid in Common Stock to the extent the portion of the Non-Employee
Director’s Deferred Compensation Account representing deferred Director’s Fees
is deemed invested in Phantom Stock Units and otherwise will be paid in cash.
Payment shall be made in one of the following forms as elected by the
Non-Employee Director: in a single lump sum or in a series of five or fewer
annual installments. The amount of each installment payment to a Non-Employee
Director shall be determined in accordance with the formula B/(N — P), where “B”
is the value of the Deferred Compensation Account representing deferred
Director’s Fees as of the installment calculation date, “N” is the number of
installments elected by the Non-Employee Director and “P” is the number of
installments previously paid to the Non-Employee Director. The same formula
shall be applied to determine the amount of cash and shares of Common Stock, as
applicable, payable to the Non-Employee Director. For purposes of this
paragraph, the value of the Phantom Stock Units shall be the Fair Market Value
of the Common Stock (i) on the installment calculation date, in the case of
installment payments and (ii) on the day preceding the date of distribution, in
the case of lump sum payments. If the Non-Employee Director elects to receive
payment of the deferred Director’s Fees in Common Stock, any partial unit
resulting in the calculation above will be settled in cash.
               (ii) Payment of the portion of the Deferred Benefits representing
Annual Units shall be in cash or in shares of Common Stock at the Non-Employee
Director’s election; provided, however, that shares of Common Stock shall only
be distibutable with respect to that portion of a Non-Employee Director’s
Deferred Compensation Account that is deemed invested in Phantom Stock Units at
the time of the distribution. If the Non-Employee Director fails to make a
timely election prior to distribution, the Annual Units will be paid in Common
Stock to the extent the portion of the Non-Employee Director’s Deferred
Compensation Account representing Annual Units is deemed invested in Phantom
Stock Units and otherwise will be paid in cash. Payment shall be made in one of
the following forms as elected by the Non-Employee Director: in a single lump
sum or in a series of five or fewer annual installments. The amount of each
installment payment to a Non-Employee Director shall be determined in accordance
with the formula B/(N — P), where “B” is the value of the Deferred Compensation
Account representing deferred Annual Units as of the installment calculation
date, “N” is the number of installments elected by the Non-Employee Director and
“P” is the number of installments previously paid to the Non-Employee Director.
The same formula shall be applied to determine the amount of cash and shares of
Common Stock, as applicable, payable to the Non-Employee Director. For purposes
of this paragraph, the value of the

- 5 -



--------------------------------------------------------------------------------



 



Phantom Stock Units shall be the Fair Market Value of the Common Stock (i) on
the installment calculation date, in the case of installment payments and
(ii) on the day preceding the date of distribution, in the case of lump sum
payments. If the Non-Employee Director elects to receive payment of the Annual
Units in Common Stock, any partial unit resulting in the calculation above will
be settled in cash.
          (g) Commencement of Payment of Deferred Benefit Attributable to
Deferred Director’s Fees. Payment of a Non-Employee Director’s Deferred Benefit
attributable to any portion of the Deferred Benefit representing Director’s Fees
shall commence thirty days after the earlier to occur of:
               (i) termination of service as a member of the Board; and
               (ii) the date specified in the Deferral Election Form executed by
the Non-Employee Director. For the avoidance of doubt, if the Non-Employee
Director’s termination of service as a member of the Board occurs prior to the
date specified in the Deferral Election Form executed by the Non-Employee
Director, payment of the portion of the Non-Employee Director’s Deferred Benefit
representing Director’s Fees shall commence thirty days after such termination
of service as a member of the Board.
          (h) Commencement of Payment of Annual Units. Payment of a Non-Employee
Director’s Annual Units shall commence thirty days after termination of service
as a member of the Board.
          (i) Death. In the event of a Non-Employee Director’s death, the
Non-Employee Director’s entire Deferred Benefit (including any unpaid portion
thereof corresponding to installments not yet paid at the time of death), to the
extent not distributed earlier pursuant to Section 5(g), will be distributed in
a lump sum to the Non-Employee Director’s Beneficiary sixty days after the
Non-Employee Director’s date of death.
          (j) Restrictions on Transfer. The Company shall pay all Deferred
Benefits payable under the Plan only to the Non-Employee Director or Beneficiary
designated under the Plan to receive such amounts. Neither a Non-Employee
Director nor his Beneficiary shall have any right to anticipate, alienate, sell,
transfer, assign, pledge, encumber or change any benefits to which he may become
entitled under the Plan, and any attempt to do so shall be void. A Deferred
Benefit shall not be subject to attachment, execution by levy, garnishment, or
other legal or equitable process for a Non-Employee Director’s or Beneficiary’s
debts or other obligations.
          (k) Special Election. Notwithstanding any other provision of the Plan,
in accordance with Internal Revenue Service Notice 2007-86 on or before
December 31, 2008, a Non-Employee Director may make a new payment election with
respect to the form of payment of the portion of the Non-Employee Director’s
Deferred Benefits representing deferred Director’s Fees earned, and Annual Units
awarded, between January 1, 2005 and the date such new payment election is
effective. Any such new payment election shall specify the form of payment,
single lump sum or installments, as described in Section 5(f)(ii) and shall
govern the form of payment of Director’s Fees earned and Annual Units awarded
during all subsequent Deferral Periods unless changed in accordance with
Section 5(a)(ii).
     6. Designation of Beneficiary.
          (a) Beneficiary Designations. Each Non-Employee Director may designate
a Beneficiary to receive any Deferred Benefit due under the Plan on the
Non-Employee Director’s death by executing a Beneficiary Designation Form.
          (b) Change of Beneficiary Designation. A Non-Employee Director may
change an earlier Beneficiary designation by executing a later Beneficiary
Designation Form and delivering it to the Committee. The execution of a
Beneficiary Designation Form and its receipt by the Committee revokes and
rescinds any prior Beneficiary Designation Form.
     7. Recapitalization or Reorganization.
          (a) Authority of the Company and Stockholders. The existence of the
Plan shall not affect or restrict in any way the right or power of the Company
or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks having rights superior to or
affecting the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
          (b) Change in Capitalization. Notwithstanding any other provision of
the Plan, in the event of any change in the outstanding Common Stock by reason
of a stock dividend, recapitalization, reorganization, merger, consolidation,
stock split,

- 6 -



--------------------------------------------------------------------------------



 



combination or exchange of shares (a “Change in Capitalization”): (i) such
proportionate adjustments as may be necessary (in the form determined by the
Committee in its sole discretion) to reflect such change shall be made to
prevent dilution or enlargement of the rights of Non-Employee Directors under
the Plan with respect to the aggregate number of shares of Common Stock
authorized to be awarded under the Plan, the number of Phantom Stock Units
credited to a Non-Employee Director’s Deferred Compensation Account and the
number of Annual Units to be awarded pursuant to Section 5(b), and (ii) the
Committee may make such other adjustments, consistent with the foregoing, as it
deems appropriate in its sole discretion.
          (c) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, all Deferred Benefits credited to the
Non-Employee Director’s Deferred Compensation Account as of the date of the
consummation of a proposed dissolution or liquidation shall be paid in cash to
the Non-Employee Director or, in the event of death of the Non-Employee Director
prior to payment, to the Beneficiary thereof on the date of the consummation of
such proposed action. The cash amount paid for each Phantom Stock Unit shall be
the Fair Market Value of a share of Common Stock as of the date of the
consummation of such proposed action.
     8. Termination and Amendment of the Plan.
          (a) Termination. Unless terminated earlier in accordance with
Section 8(b), the Plan shall terminate on the tenth anniversary of the Effective
Date. Following the tenth anniversary of the Effective Date, no further
Director’s Fees or Annual Units may be deferred by a Non- Employee Director but
any amounts deferred prior to the date of such termination shall be paid in
accordance with the Deferral Election Form.
          (b) General Power of Board. Notwithstanding anything herein to the
contrary, the Board may at any time and from time to time terminate, modify,
suspend or amend the Plan in whole or in part, provided, however, that no such
termination, modification, suspension or amendment shall be effective without
stockholder approval if such approval is required to comply with any applicable
law or stock exchange rule; and, provided further, that the Board may not,
without stockholder approval, increase the maximum number of shares issuable
under the Plan, except as provided in Section 7(b) above. Upon termination of
the Plan, payment of Plan benefits shall be made in accordance with the
provisions of the Plan; provided, however, that the Board may, in its
discretion, accelerate payment of Plan benefits in strict compliance with the
provisions governing plan terminations set forth in Treasury
Regulation 1.409A-3(j)(4)(ix).
     9. Miscellaneous.
          (a) No Right to Reelection. Nothing in the Plan shall be deemed to
create any obligation on the part of the Board to nominate any of its members
for reelection by the Company’s stockholders, nor confer upon any Non-Employee
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation.
          (b) Unfunded Plan.
               (i) Generally. This Plan is unfunded. Amounts payable under the
Plan will be satisfied solely out of the general assets of the Company subject
to the claims of the Company’s creditors.
               (ii) Deferred Benefits. A Deferred Benefit represents at all
times an unfunded and unsecured contractual obligation of the Company and each
Non-Employee Director or Beneficiary will be an unsecured creditor of the
Company. No Non-Employee Director, Beneficiary or any other person shall have
any interest in any fund or in any specific asset of the Company by reason of
any amount credited to him hereunder, nor shall any Non-Employee Director,
Beneficiary or any other person have any right to receive any distribution under
the Plan except as, and to the extent, expressly provided in the Plan. The
Company will not segregate any funds or assets for Deferred Benefits or issue
any notes or security for the payment of any Deferred Benefits. Any reserve or
other asset that the Company may establish or acquire to assure itself of the
funds to provide benefits under the Plan shall not serve in any way as security
to any Non-Employee Director, Beneficiary or other person for the performance of
the Company under the Plan.
          (c) Other Compensation Arrangements. Benefits received by a
Non-Employee Director pursuant to the provisions of the Plan shall not be
included in, nor have any effect on, the determination of benefits under any
other arrangement provided by the Company.
          (d) Securities Law Restrictions. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put an any such certificates to make appropriate reference to such
restrictions. No shares of Common Stock shall be issued hereunder unless the
Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

- 7 -



--------------------------------------------------------------------------------



 



          (e) Expenses. The costs and expenses of administering the Plan shall
be borne by the Company.
          (f) Applicable Law. Except as to matters of federal law, the Plan and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to conflicts of law
principles.
          (g) Effective Date. The Plan was effective as of the Effective Date,
subject to the approval thereof by the stockholders of the Company at the Annual
Meeting held on such date. The Plan was amended and restated, effective
November 18, 2004, without further approval by the stockholders, to provide for
Annual Units. The Plan was further amended and restated, without approval by the
stockholders, effective January 1, 2005, to allow Non-Employee Directors to make
the investment elections provided for in Section 5(d) hereof and to allow for
payment of deferred Director’s Fees to be made in cash or in shares of Common
Stock.
          (h) Compliance with Section 409A of the Code. To the extent
applicable, it is intended that this Plan comply with the provisions of
Section 409A of the Code. The Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Board without the consent of
Non-Employee Directors). Any reference in this Plan to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Notwithstanding the foregoing, any
Deferred Benefits under this Plan that qualify for “grandfathered status” under
Section 409A of the Code because such benefits were earned and vested prior to
January 1, 2005 shall continue to be governed by the law applicable to
nonqualified deferred compensation prior to the addition of Section 409A to the
Code and, except as hereinafter provided, shall be subject to the terms and
conditions specified in the Plan as in effect prior to January 1, 2005. The
terms and conditions of the Plan as amended and restated as of January 1, 2005
relating to (i) the deemed investment of Director’s Fees and Annual Units among
Phantom Stock Units and the Investment Funds and (ii) the Non-Employee
Director’s election to receive payment of any portion of the Deferred Benefit
representing deferred Director’s Fees in cash or shares of Common Stock shall
govern any Deferred Benefits under this Plan that qualify for “grandfathered
status” under Section 409 A of the Code.
     IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused this instrument
to be executed in its name as of May 7, 2008, as approved by the Board of
Directors.

            COOPER TIRE & RUBBER COMPANY
      By:   /s/ Mark W. Krivoruchka         Mark W. Krivoruchka        Senior
Vice President
Global Human Resources     

- 8 -